DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-14 are interpreted under 35 USC 112(f) because the applicant claims “means for positioning the physical object in the capture region” passes the following three-prong test:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
It is to note applicant doesn’t have required structural support for the claimed means. The closest support available for “mean”  is at Specification “[0091] The device used in this method, according to the preferred example of the invention and shown in FIG. 1, comprises means for positioning (M) the physical object (O) in the capture region (Reg).” However applicant has not described what is the structure or hardware of the Mean M.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
claim 15 is directed to a program and a program is not one of the categories (process, machine, manufacture, or composition of matter)  of patent eligible subject matter. Applicant claims a product consisting of a program which means applicant claims a program. 
Claims 16-20 are also rejected based on dependency and claims 16-20 still claims program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for positioning the physical object in the capture region ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1-14 are interpreted under 35 USC 112(f) because the applicant claims “means for positioning the physical object in the capture region” passes the following three-prong test:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
It is to note applicant doesn’t have required structural support for the claimed means. The closest support available for “mean”  is at Specification “[0091] The device used in this method, according to the preferred example of the invention and shown in FIG. 1, comprises means for positioning (M) the physical object (O) in the capture region (Reg).” However applicant has not described what is the structure or hardware of the Mean M.

As there is no hardware support for the claimed means, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Therefore claims 1-14 are rejected under 35 USC 112B) for failing to provide support of the elements under 35 USC 112(f).


Claim 1 recites, “b) ordering, by the one or more processors, the means for positioning the physical object to position the physical object in the common capture region;” and Claim 8 recites, “b) order the means for positioning the physical object to position the physical object in the common capture region;” Claim 15 recites, “order the means for positioning the physical object to position the physical object in the common capture region;”
	There is only one means for positing physical object ( according to claim and Fig.1 of specification.) The means is a structure which can not be ordered. But the limitation recites ordering the means. That’s why the claim 1, 8 and 15 are indefinite.
	Claims 2-7, 9-14 and 16-20 are also rejected based on dependency.


Allowable Subject Matter
Claims 1-20 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 

	Regarding claim 1, Maeda(US patent Publication: 20190228563)  teaches  A method of determining the coherence between a physical object and a numerical model representative of the shape of a physical object, wherein the method uses: 
a plurality of cameras,  wherein each camera comprises a sensor and a lens for focusing an image on the sensor, such that the lens is configured with a focal point that is pre-established and positioned on an optical axis of the lens, and wherein each camera of the plurality of cameras are spatially distributed such that an optical axes for each camera of the plurality of cameras is oriented towards a capture region; (Fig. 9 and “[0024] The camera system 110 is configured of a plurality of cameras arranged to surround an object. FIG. 9 is a diagram illustrating a state where cameras 9110a to 9110h are arranged to surround an object 900. Hereinafter, each of the cameras 9110a to 9110h is simply referred to as “camera 9110” unless these cameras 9110a to 9110h have to be distinguished from each other. However, the number of the cameras 9110 and arrangement thereof are not limited to the above. The cameras 9110a to 9110h are connected to the switching hub 120 via a network. The time server 130 transmits a synchronization signal to the respective cameras 9110a to 9110h via the switching hub 120 and the network, and the cameras 9110a to 9110h captures images of the object in synchronization with each other”)
Maeda  Fig. 9 shows that the object is positioned  but doesn’t expressly teach means for positioning the physical object in the capture region (interpreted under 35 USC 112(f); 
one or more processors in communication with at least the plurality of cameras and the means for positioning the physical object, wherein the method comprises: 
a) providing, by the one or more processors, a first numerical model, wherein said first numerical model is a numerical model representative of the shape of a physical object; (“[0025]….The three-dimensional model generation unit 150 receives images captured by the cameras 9110a to 9110h, and generates a foreground image and data (three-dimensional shape data) such as point cloud data which expresses a three-dimensional model that represents a shape of the object.”) 
b) ordering, by the one or more processors, the means for positioning the physical object to position the physical object in the common capture region; (Fig. 9 and “[0024] The camera system 110 is configured of a plurality of cameras arranged to surround an object. FIG. 9 is a diagram illustrating a state where cameras 9110a to 9110h are arranged to surround an object 900. Hereinafter, each of the cameras 9110a to 9110h is simply referred to as “camera 9110” unless these cameras 9110a to 9110h have to be distinguished from each other. However, the number of the cameras 9110 and arrangement thereof are not limited to the above. The cameras 9110a to 9110h are connected to the switching hub 120 via a network. The time server 130 transmits a synchronization signal to the respective cameras 9110a to 9110h via the switching hub 120 and the network, and the cameras 9110a to 9110h captures images of the object in synchronization with each other”)

c) ordering, by the one or more processors, the plurality of cameras to capture an image of the physical object by means of each of said cameras; (Fig. 9 and “[0024] The camera system 110 is configured of a plurality of cameras arranged to surround an object. FIG. 9 is a diagram illustrating a state where cameras 9110a to 9110h are arranged to surround an object 900. Hereinafter, each of the cameras 9110a to 9110h is simply referred to as “camera 9110” unless these cameras 9110a to 9110h have to be distinguished from each other. However, the number of the cameras 9110 and arrangement thereof are not limited to the above. The cameras 9110a to 9110h are connected to the switching hub 120 via a network. The time server 130 transmits a synchronization signal to the respective cameras 9110a to 9110h via the switching hub 120 and the network, and the cameras 9110a to 9110h captures images of the object in synchronization with each other”)
d) generating, by the one or more processors, a second numerical model of the object (R) from the plurality of captured images and by means of a silhouette technique; (“[0035] The silhouette image is a binary image in which an object region and a region other than the object region are expressed in white and black respectively. For example, the silhouette image can be generated through a commonly-used method such as a background differentiating method. In the background differentiating method, a difference is calculated between a captured image including an object, and a background image without an object which is previously captured before starting a game, and a region having a value equal to or greater than a threshold value is determined as a silhouette (foreground region).”
[0036] Then, a three-dimensional model of the object is estimated by using silhouette images generated from images captured by all of the cameras 9110a to 9110h and camera information thereof. For example, a visual hull method may be used for estimating the three-dimensional model. As a result of the above-described processing, point cloud data which expresses a three-dimensional model that represents a shape of the object can be acquired.”)
Maeda doesn’t expressly teach, e) aligning, by the one or more processors, the first numerical model and the second numerical model in a computational space;
 However, Novatni et al. "A geometric approach to 3D object comparison." Proceedings International Conference on Shape Modeling and Applications. IEEE, 2001” teaches, aligning, the first numerical model and the second numerical model in a computational space; (See section 3.3)
Osada, et al. "Matching 3D models with shape distributions." Proceedings international conference on shape modeling and applications. IEEE, 2001. teaches, coherence between 3d models “We find that the dissimilarities between sampled distributions of simple shape functions (e.g.. the distance between two random points on a surface) provide a robust method for discriminating between classes of objects (e.g., cars versus airplanes) in a moderately sized database, despite the presence of arbitrary translations, rotations, scales, mirrors, tessellations, simplijcations, and model degeneracies. They can be evaluated quickly, and thus the proposed method could be applied as a pre-classifier in an object recognition system or in an interactive content-based retrieval application”)
The combination of prior arts fails to expressly teach, “f) generating, by the one or more processors based on a plurality of optical points, a third numerical model, wherein each of the plurality of optimal points is the result of a selection from a plurality of points wherein: the plurality of points with respect to which the selection is made belongs to a conical surface demarcating a conical volume, the selected optimal point or points meet a pre-established condition of proximity with a surface of the volume of the first model;
g) providing, by the one or more processors based on a pre-established metric, a measurement value of coherence by taking a measurement between the third numerical model and the first numerical model; wherein steps a) and b) can be carried out in any order.
	Independent claims 8 and 15 also allowable over prior art because their limitations are similar to the limitation of claim 1.
	Dependent claims 2-7, 9-14 and 16-20 are also allowable over prior art based on dependency.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. ( US patent Publication:20190132529) Paragraph [0048] teaches generating numerical model based on visual hull and silhouette image captured by camera.
Khan et al. (US patent publication: 20110007072)  Abstract and claim 1 teaches generating numerical model based on visual hull and silhouette image captured by camera.
Kornmann (US 8767011)  Brief summary teaches, inserction of conical surface s to select point in a three dimensional model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612